      IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                       TENNESSEE WINCHESTER DIVISION

 Ashton Hughes,                                    )
 Joshua VanDusen,                                  )
 Shannon Helmers, and                              )
 Charles Dodson,                                   )
                                                   )
         Plaintiffs,                               )       No. 4:19-CV-00028-CLC-SKL
 v.                                                )
                                                   )       Judge Curtis L. Collier
 Denise Jackson and,                               )       Magistrate Judge Susan K. Lee
 RV Share, LLC.,                                   )
                                                   )
         Defendants.                               )
                                                   )


                       DEFENDANT RVSHARE, LLC’S AMENDED ANSWER TO
                           PLAINTIFFS’ FIRST AMENDED COMPLAINT


        Defendant RVshare, LLC (“RVshare”), by and through counsel, and pursuant to the Memorandum &

Order of May 19, 2020, (Doc. 58), submits its Amended Answer to Plaintiffs’ First Amended Complaint

(“Plaintiffs’ Amended Complaint”) filed against RVshare and Co-Defendant Denise Jackson, as follows:

        1. RVshare is without sufficient knowledge or information to admit or deny the allegations in this

Paragraph, and therefore denies the allegations.

        2. RVshare is without sufficient knowledge or information to admit or deny the allegations in this

Paragraph, and therefore denies the allegations.

        3. RVshare is without sufficient knowledge or information to admit or deny the allegations in this

Paragraph, and therefore denies the allegations.

        4. RVshare is without sufficient knowledge or information to admit or deny the allegations in this

Paragraph, and therefore denies the allegations.

        5. RVshare is without sufficient knowledge or information to admit or deny the allegations in this

Paragraph, and therefore denies the allegations.

        6. RVshare admits the allegations contained in Paragraph 6 of Plaintiffs’ Amended Complaint.



                                                       1
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 1 of 15 PageID #: 276
                                        JURISDICTION AND VENUE

        7. In response to Paragraph 7 of Plaintiffs’ Amended Complaint, RVshare adopts and incorporates its

responses to Paragraphs 1-6 as if fully set forth herein.

        8. Paragraph 8 of Plaintiffs’ Amended Complaint contains legal conclusions that do not require a

response. To the extent a response is required, RVshare denies that it owes damages exceeding $75,000.

RVshare is without sufficient knowledge or information to admit or deny the remaining allegations in this

Paragraph.

        9. RVshare denies that venue is proper in this judicial district, because Plaintiffs’ claims against

RVshare are subject to RVshare’s Terms of Service, which require that all claims against RVshare be brought

in Summit County, Ohio. RVshare states further that it is without sufficient knowledge or information to admit

or deny the remaining allegations in this Paragraph.

    10. Paragraph 10 of the Plaintiffs’ Amended Complaint contains legal conclusions that do not require a

response. To the extent a response is required, RVshare admits only that it maintains a website that facilitates

the rentals of recreational vehicles throughout the United States, including in Tennessee, and that rental revenue

was derived from renting Jackson’s recreational vehicle. RVshare is without sufficient knowledge or

information to admit or deny the remaining allegations in this Paragraph, particularly those addressed to

Defendant Jackson.

                                         GENERAL ALLEGATIONS

    11. In response to Paragraph 11 of Plaintiffs’ Amended Complaint, RVshare adopts and incorporates its

responses to Paragraphs 1-10 as if fully set forth herein.

    12. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    13. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    14. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

                                                        2
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 2 of 15 PageID #: 277
    15. RVshare denies the allegations contained in Paragraph 15 of the Plaintiffs’ Amended Complaint.

    16. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    17. RVshare denies the allegations contained in Paragraph 17 of the Plaintiffs’ Amended Complaint.

    18. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    19. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    20. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    21. RVshare denies the allegations contained in Paragraph 21 of the Plaintiffs’ Amended Complaint.

           PLAINTIFF ASHTON HUGHES SEARCHES FOR AN RV ON RVSHARE.COM

    22. In response to Paragraph 22 of Plaintiffs’ Amended Complaint, RVshare adopts and incorporates its

responses to Paragraphs 1-21 as if fully set forth herein.

    23. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    24. RVshare admits the allegations contained in Paragraph 24 of Plaintiffs’ Amended Complaint.

    25. RVshare admits the allegations contained in Paragraph 25 of Plaintiffs’ Amended Complaint.

    26. RVshare admits that RV owners who agree to RVshare’s Terms of Service can list their RVs for rent

on RVshare.com.

    27. RVshare admits that RV renters who agree to RVshare’s Terms of Service can search for and book RVs

available for rent on RVshare.com.

    28. RVshare admits the allegations contained in Paragraph 28 of Plaintiffs’ Amended Complaint.

    29. RVshare admits the allegations contained in Paragraph 29 of Plaintiffs’ Amended Complaint.

    30. RVshare admits the allegations contained in Paragraph 30 of Plaintiffs’ Amended Complaint.



                                                        3
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 3 of 15 PageID #: 278
    31. RVshare denies that the quoted language contained in Paragraph 31 of Plaintiffs’ Amended Complaint

appeared on RVshare’s website at the time Plaintiffs rented their RV.

    32. RVshare admits that RV owners who agree to RVshare’s Terms of Service are invited to list their RVs

on its website and to earn rental income.

    33. RVshare admits that it lists RVs for rent in Tennessee and that it markets those RVs to Tennessee

citizens. RVshare denies the remaining allegations in Paragraph 33 of Plaintiffs’ Amended Complaint.

    34. RVshare admits that it advertises RV rentals for events in Tennessee, including the Bonnaroo Music &

Arts Festival. RVshare denies the remaining allegations in Paragraph 34 of Plaintiffs’ Amended Complaint.

    35. RVshare admits that it derives revenue from the rental of RVs to renters in Tennessee. RVshare is

without sufficient knowledge and information to admit or deny the remaining allegations in this Paragraph, and

therefore denies the allegations.

                 PLAINTIFF ASHTON HUGHES RENTS AN RV ON RVSHARE.COM

    36. In response to Paragraph 36 of Plaintiffs’ Amended Complaint, RVshare adopts and incorporates its

responses to Paragraphs 1-35 as if fully set forth herein.

    37. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    38. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    39. RVshare denies the allegations in this Paragraph of Plaintiffs’ Amended Complaint.

    40. RVshare admits the allegations in Paragraph 40 of Plaintiffs’ Amended Complaint.

    41. RVshare admits the allegations in Paragraph 41 of Plaintiffs’ Amended Complaint.

    42. RVshare admits the allegations contained in Paragraph 42 of Plaintiffs’ Amended Complaint.

    43. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    44. In response to the allegations in Paragraph 44 of Plaintiffs’ Amended Complaint. RVshare states that

under the Terms of Service that Plaintiffs and Jackson agreed to, it had no duty to inspect, confirm the safety

                                                        4
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 4 of 15 PageID #: 279
of, or provide warning or instruction to Plaintiffs in the safe operation of the generator. RVshare is without

sufficient information to admit or deny the remaining allegations contained in Paragraph 44.

    45. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

                PLAINTIFFS INHALE CARBON MONOXIDE DUE TO RV DEFECTS

    46. In response to Paragraph 46 of Plaintiffs’ Amended Complaint, RVshare adopts and incorporates its

responses to Paragraphs 1-45 as if fully set forth herein.

    47. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    48. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    49. RVshare denies the allegations contained in Paragraph 49 of Plaintiffs’ Amended Complaint.

    50. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    51. RVshare denies the allegations contained in Paragraph 51 of Plaintiffs’ Amended Complaint.

    52. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    53. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    54. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    55. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    56. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.



                                                        5
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 5 of 15 PageID #: 280
    57. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    58. RVshare is without sufficient information to admit or deny the allegations contained in this Paragraph,

and therefore denies the allegations.

    59. RVshare denies the allegations and inferences contained in Paragraph 59 of Plaintiffs’ Amended

Complaint.

    60. RVshare denies the allegations contained in Paragraph 60 of Plaintiffs’ Amended Complaint.

NEGLIGENCE, GROSS NEGLIGENCE, RECKLESSNESS, AND MISCONDUCT OF DEFENDANT
                            DENISE JACKSON

    61. In response to Paragraph 61 of Plaintiffs’ Amended Complaint, RVshare adopts and incorporates its

responses to Paragraphs 1-60 as if fully set forth herein.

    62. Paragraph 62 of the Plaintiffs’ Amended Complaint is not directed toward RVshare and, therefore, no

response from RVshare is required. In addition, this Paragraph contains legal conclusions that do not require a

response. To the extent a response is required, RVshare states that it is without sufficient information to admit

or deny the allegations contained in this Paragraph, and therefore denies the allegations.

    63. Paragraph 63 of the Plaintiffs’ Amended Complaint is not directed toward RVshare and, therefore, no

response from RVshare is required. In addition, this Paragraph contains legal conclusions that do not require a

response. To the extent a response is required, RVshare states that it is without sufficient information to admit

or deny the allegations contained in this Paragraph, and therefore denies the allegations.

    64. Paragraph 64 of the Plaintiffs’ Amended Complaint is not directed toward RVshare and, therefore, no

response from RVshare is required. In addition, this Paragraph contains legal conclusions that do not require a

response. To the extent a response is required, RVshare states that it is without sufficient information to admit

or deny the allegations contained in this Paragraph, and therefore denies the allegations.

    65. Paragraph 65 of the Plaintiffs’ Amended Complaint is not directed toward RVshare and, therefore, no

response from RVshare is required. In addition, this Paragraph contains legal conclusions that do not require a




                                                        6
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 6 of 15 PageID #: 281
response. To the extent a response is required, RVshare states that it is without sufficient information to admit

or deny the allegations contained in this Paragraph, and therefore denies the allegations.

    66. Paragraph 66 of the Plaintiffs’ Amended Complaint is not directed toward RVshare and, therefore, no

response from RVshare is required. In addition, this Paragraph contains legal conclusions that do not require a

response. To the extent a response is required, RVshare states that it is without sufficient information to admit

or deny the allegations contained in this Paragraph, and therefore denies the allegations.

    67. Paragraph 67 of the Plaintiffs’ Amended Complaint is not directed toward RVshare and, therefore, no

response from RVshare is required. In addition, this Paragraph contains legal conclusions that do not require a

response. To the extent a response is required, RVshare states that it is without sufficient information to admit

or deny the allegations contained in this Paragraph, and therefore denies the allegations.

    68. Paragraph 68 of the Plaintiffs’ Amended Complaint is not directed toward RVshare and, therefore, no

response from RVshare is required. In addition, this Paragraph contains legal conclusions that do not require a

response. To the extent a response is required, RVshare states that it is without sufficient information to admit

or deny the allegations contained in this Paragraph, and therefore denies the allegations.

NEGLIGENCE, GROSS NEGLIGENCE, RECKLESSNESS, AND MISCONDUCT OF DEFENDANT
                              RVSHARE, LLC

    69. In response to Paragraph 69 of Plaintiffs’ Amended Complaint, RVshare adopts and incorporates its

responses to Paragraphs 1-68 as if fully set forth herein.

    70. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies the allegations in this paragraph.

    71. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies each of the allegations in this paragraph.

    72. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies the allegations in this paragraph.

    73. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies the allegations in this paragraph.


                                                        7
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 7 of 15 PageID #: 282
    74. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies the allegations in this paragraph.

    75. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies the allegations in this paragraph.

    76. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies the allegations in this paragraph.

                              INJURIES AND DAMAGES OF PLAINTIFFS

    77. In response to Paragraph 77 of Plaintiffs’ Amended Complaint, RVshare adopts and incorporates its to

responses Paragraphs 1-76 as if fully set forth herein.

    78. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies the allegations in this paragraph that are directed at RVshare. RVshare is without

sufficient information to admit or deny the allegations contained in this Paragraph that are directed at other

defendants, and therefore denies those allegations.

    79. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies the allegations in this paragraph that are directed at RVshare. RVshare is without

sufficient information to admit or deny the allegations contained in this Paragraph that are directed at other

defendants, and therefore denies those allegations.

    80. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies the allegations in this paragraph that are directed at RVshare. RVshare is without

sufficient information to admit or deny the allegations contained in this Paragraph that are directed at other

defendants, and therefore denies those allegations.

    81. This paragraph contains legal conclusions to which no response is required. To the extent a response

is required, RVshare denies the allegations in this paragraph that are directed at RVshare. RVshare is without

sufficient information to admit or deny the allegations contained in this Paragraph that are directed at other

defendants, and therefore denies those allegations.



                                                          8
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 8 of 15 PageID #: 283
    82. RVshare admits that Plaintiffs seek damages under Tennessee law in excess of $75,000. RVshare

denies that it is liable for any damages, or that its conduct led to any of the damages alleged by Plaintiffs.

                             DECLARATION OF UNCONSTITUTIONALITY

    83. In response to Paragraph 83 of Plaintiffs’ Amended Complaint, RVshare adopts and incorporates its

responses to Paragraphs 1-82 as if fully set forth herein.

    84. RVshare admits only that Plaintiffs seek the relief alleged in Paragraph 84 of Plaintiffs’ Amended

Complaint. RVshare denies that Plaintiffs are entitled to that relief.

    85. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

is required, RVshare denies the allegations.

    86. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

is required, RVshare denies the allegations.

    87. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

is required, RVshare denies the allegations.

    88. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

is required, RVshare denies the allegations.

    89. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

is required, RVshare denies the allegations.

    90. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

is required, RVshare denies the allegations.



                                                        9
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 9 of 15 PageID #: 284
     91. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

 In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

 is required, RVshare denies the allegations.

     92. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

 In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

 is required, RVshare denies the allegations.

     93. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

 In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

 is required, RVshare denies the allegations.

     94. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

 In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

 is required, RVshare denies the allegations.

     95. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

 In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

 is required, RVshare denies the allegations.

     96. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

 In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

 is required, RVshare denies the allegations.

     97. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

 In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

 is required, RVshare denies the allegations.

     98. This Paragraph is not directed toward RVshare and, therefore, no response from RVshare is required.

 In addition, this Paragraph contains legal conclusions that do not require a response. To the extent a response

 is required, RVshare denies the allegations.

     99. Insofar as the Complain contains any factual allegations not specifically admitted or denied herein,

 those allegations are denied.

                                                       10
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 10 of 15 PageID #: 285
                                          AFFIRMATIVE DEFENSES

     1. The claims in Plaintiffs’ Amended Complaint fail to state a claim upon which relief can be granted

 against RVshare.

     2. This Court lacks jurisdiction in whole or in part over Plaintiffs’ claims to the extent Plaintiffs lack

 standing to bring these claims against RVshare.

     3. Plaintiffs’ claims are barred as the damages they seek are limited by the Terms of Service that they agreed

 to upon using RVshare’s website.

     4. This Court is not the proper venue for this action pursuant to the forum selection clause agreed upon by

 the parties as RVshare’s Terms of Service require all claims against RVshare to be brought in Summit County,

 Ohio.

     5. RVshare’s Terms of Service make clear that RVshare is not a party to the Rental Agreement between

 Plaintiffs and Jackson, and that “Owners and Renters are acting on their own behalf and at their own risk.”

 Thus, RVshare is not liable for any claims arising out of the Rental Agreement between Plaintiffs and Jackson.

     6. To the extent that RVshare is liable for claims arising under the Rental Agreement, which it is not,

 Plaintiffs’ claims are barred due to the Terms and Conditions Section of the Rental Agreement which provides

 the following indemnification clause:

     “You agree to indemnify us and RVshare, defend us and RVshare, and hold us and RVshare harmless from
     all claims liability, costs, and attorneys’ fees we incur resulting from, or arising out of: this rental, your use
     of the Vehicle, our repossession of it, or any unsafe fueling practices by you.”

     7. To the extent that RVshare is liable for claims arising under the Rental Agreement, which it is not,

 Plaintiffs’ claims are barred due to the express waiver of warranty provision under the Terms and Conditions

 Section of Rental Agreement which provides the following clause:

     “We and RVshare make no warranties, express, implied or apparent, regarding the Vehicle or Optional
     Equipment, no warranty of merchantability and no warranty that the Vehicle or Optional Equipment is fit
     for a particular purpose.”

     8. To the extent that RVshare is liable for claims arising under the Rental Agreement, which it is not,

 Plaintiffs individually or collectively acknowledged and agreed in the Terms and Conditions Section of Rental

 Agreement that RVshare is not liable for damage as a result of Plaintiffs’ negligence or improper use.

                                                          11
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 11 of 15 PageID #: 286
     9. To the extent that RVshare is liable for claims arising under the Rental Agreement, which it is not,

 Plaintiffs’ claims are barred because the Terms and Conditions Section of Rental Agreement establishes the

 following uses of the vehicle are prohibited and constitute a material breach of the agreement:

     (1) use by anyone under influence of drugs or alcohol, (2) use when it is reasonable to expect further
     operation would damage the vehicle, (3) use that results in damaging the vehicle by intentional, wanton,
     willful, or reckless conduct, (4) smoking in the vehicle without written consent, (5) using as commercial
     vehicle, (6) failing to use the vehicle in compliance with all instructions and warnings provided.

     10. To the extent that RVshare is liable for claims arising under the Rental Agreement, which it is not,

 Plaintiffs’ claims are barred because they individually or collectively breached the Rental Agreement in that

 they misused, acted negligently, and damaged the vehicle during the rental period.

     11. RVshare’s Terms of Service provide that RVs are “provided ‘as is’ without any condition or warranty

 whatsoever.” Thus, RVshare is not liable for the claims alleged in Plaintiffs’ Complaint.

     12. RVshare’s Terms of Service provide that RVshare disclaims “any responsibility and for accuracy of the

 information provided by the RV Owners.” Thus, RVshare is not liable for the claims alleged in Plaintiffs’

 Complaint.

     13. RVshare’s Terms of Service provide that RVshare “is not responsible for and disclaims any and all

 liability related to any and all listings and RVs. Accordingly, any bookings will be made at the renter’s and

 owner’s own risk.” Thus, RVshare is not liable for the claims alleged in Plaintiffs’ Complaint.

     14. RVshare’s Terms of Service provide that, “By using the Services, you agree that any legal remedy or

 liability that you seek to obtain for actions or omissions of other Parties or other third parties will be limited to

 a claim against the particular Party or other third parties who caused you harm, and you agree not to impose

 liability on, or seek any legal remedy from [RVshare] with respect to such actions or omissions.” Thus, RVshare

 is not liable for any alleged defect in the RV rented by Plaintiffs.

     15. RVshare’s Terms of Service include a waiver of jury trial.              Thus, Plaintiffs’ jury demand is

 unenforceable against RVshare.

     16. RVshare’s Terms of Service include the following indemnification clause:

         “Party agrees to indemnify, defend and hold harmless Company and its parent, subsidiary and affiliated
         companies, and each of their respective officers, directors, employees, shareholders, attorneys and

                                                          12
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 12 of 15 PageID #: 287
         agents (each an "indemnified party" and, collectively, "indemnified parties") from and against any and
         all claims, damages, losses, liabilities, suits, actions, demands, proceedings, and expenses (including,
         but not limited to, reasonable attorney’s fees) threatened, asserted, or filed by a third part against any
         of the indemnified parties arising out of or relating to Party’s purchase of the offer, any breach of any
         representation, warranty, or covenant of Party contained in this Agreement, or any acts or omissions of
         Party.”

     17. RVshare owed no legal duties to Plaintiffs.

     18. To the extent any duty was owed by RVshare to Plaintiffs, RVshare performed all duties owed under

 the Terms of Service governing Plaintiffs’ use of RVshare’s website.

     19. Plaintiffs failed to mitigate their damages.

     20. Plaintiffs had breached provisions of the Rental Agreement and Terms of Service. Therefore, RVshare

 owed no duty to Plaintiffs as no contracts were in effect at time of alleged injuries.

     21. Any damages suffered by Plaintiffs were caused entirely by Plaintiffs or by persons or by entities other

 than RVshare. RVshare asserts the doctrine of comparative fault pursuant to decisional law of the State of

 Tennessee and the provisions of Tenn. Code Ann. § 29-39-101, et seq. in every aspect of this litigation. It is

 affirmatively asserted that the actions, inaction, omissions and negligence, as the proof may show, of Plaintiffs

 were the sole, exclusive and proximate cause of any accident and resulting injuries that may be proven by the

 Plaintiffs. Accordingly, it is asserted that RVshare is without fault. Plaintiffs are 50% or more responsible for

 the occurrence of the injuries and damages alleged in Plaintiffs’ Amended Complaint.

     22. Plaintiffs agreed to waive RVshare’s liability by agreeing to the Terms of Service.

     23. Despite making allegations of faulty equipment, Plaintiffs have failed to name indispensable parties

 who designed, manufactured, sold, distributed, stored, and/or maintained the recreational vehicle, who may

 have caused or contributed to Plaintiffs’ damages, including but not limited to Forest River, Inc.; Cummins,

 Inc.; and/or National Indoor RV Centers in Lawrenceville, Georgia.

     24. Plaintiffs’ claims are barred because they caused damage or misused the recreational vehicle and

 mechanical parts therein.

     25. Plaintiffs assumed the risk of renting the vehicle after agreeing to the Terms of Service.




                                                         13
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 13 of 15 PageID #: 288
     26. RVshare reserves the right to assert additional affirmative defenses, counterclaims, cross-claims, or

 third-party complaints as new information becomes available to RVshare.

          WHEREFORE, RVshare respectfully requests that this Court dismiss Plaintiffs’ Amended Complaint

 with prejudice, and award RVshare any other relief that it may be entitled to, including attorneys’ fees and

 costs.

          Respectfully submitted this 1st day of June, 2020.



                                          COPELAND, STAIR, KINGMA & LOVELL, LLP

                                          /s/ G. Graham Thompson
                                          ANGELA CIRINA KOPET, BPR 017921
                                          G. GRAHAM THOMPSON, BPR 034467
                                          735 Broad Street, Suite 1204
                                          Chattanooga, TN 37402
                                          Phone: 423-713-7075
                                          Fax: 423-648-2283




                                                       14
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 14 of 15 PageID #: 289
                                   CERTIFICATE OF SERVICE

          This is to certify the foregoing pleading was filed electronically and that the notice of this filing will
 be sent by operation of the Court’s electronic filing system to all parties indicated on the electronic filing
 receipt.



         This 1st day of June, 2020.




                                            COPELAND, STAIR, KINGMA & LOVELL, LLP


                                            By:      /s/ G. Graham Thompson

 735 Broad Street, Suite 1204
 Chattanooga, TN 37402




                                                          15
Case 4:19-cv-00028-CLC-SKL Document 60 Filed 06/01/20 Page 15 of 15 PageID #: 290
